Order entered November 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00556-CR

                             JASON ALLEN SKINNER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-00955-M

                                             ORDER
       The Court REINSTATES the appeal.

       On October 24, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

appellant timely requested preparation of the reporter’s record; (4) Belinda Baraka is the court

reporter who recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing the

record is her workload; and (6) Ms. Baraka requested until December 31, 2014 to file the

reporter’s record.

       We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court,

to file the complete reporter’s record in this appeal, including all exhibits admitted into evidence,
by 4:00 P.M. on DECEMBER 31, 2014. Because the record is already more than four months

overdue, no further extensions will be granted. If the complete record, including all exhibits, is

not filed by the date and time specified, the Court will order that Belinda Baraka not sit as a court

reporter until she files the complete record in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE